Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-9 is the inclusion of the limitations of a print executive device t that includes a control device configured to:  generate first data of the dot data, the first data corresponding to the non-overlapping area, by executing non-overlapping area processing for non-overlapping area data of the target image data, the non-overlapping area data corresponding to the non-overlapping area; and generate second data of the dot data, the second data corresponding to the overlapping area, by executing overlapping area processing for overlapping area data of the target image data, the overlapping area processing being different from the non-overlapping area processing, the overlapping area data corresponding to the overlapping area, wherein the overlapping area processing includes: first processing to be executed for values of pixels within a first range; and second processing to be executed for values of pixels within a second range different from the first range, the second processing being different from the first processing; and wherein the first processing includes first density lowering processing of lowering a density of an image to be printed in the overlapping area, as compared to if the non-overlapping area processing was executed on the overlapping area data. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claim 10 is the inclusion of the limitations of a non-transitory computer readable medium storing computer program readable by a computer that 
The primary reason for allowance of claims 11-14 is the inclusion of the limitations of a print executive device that includes a control device configured to: generate data of the dot data corresponding to first area by executing first area processing for first area data of the target image data, the first area data corresponding to the first area, the first area being at least part of the overlapping area; and generate data of the dot data corresponding to second area by executing second area processing for second area data of the target image data, the second area processing being different from the first area processing, the second area data corresponding to the second area, the second area being different from the first area, wherein the first area 
The primary reason for allowance of claim 15 is the inclusion of the limitations of a non-transitory computer readable medium storing computer program readable by a computer that includes generating data of the dot data corresponding to first area by executing first area processing for first area data of the target image data, the first area data corresponding to the first area, the first area being at least part of the overlapping area; and generating data of the dot data corresponding to second area by executing second area processing for second area data of the target image data, the second area processing being different from the first area processing, the second area data corresponding to the second area, the second area being different from the first area, wherein the first area processing includes: first processing to be executed for values of pixels within a first color range; and second processing to be executed for values of pixels within a second color range different from the first color range, the second processing being different from the first processing, and wherein the first processing includes first density lowering processing of lowering a density of an image to be printed in the first area, as compared to if the second area processing was executed on the first area data. It is these limitations found in the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tanase et al. (US 2012/0212534) disclose the dispersion of dots in an overlapping region between heads, the fluid-ejecting device has a first & second nozzle columns for ejecting a fluid and arranged to form an overlapping region in which an end portion toward one end in the predetermined direction overlaps an end portion at another end of the first nozzle column; and a controller for ejecting a fluid from the first & the second nozzle columns in accordance with dot data from inputted image data and ejecting the fluid from the second nozzles in the overlapping region in accordance with dot data obtained from a halftone process.  Pulver et al. (US 2006/0184251) disclose a printer controller for providing data to a printhead module having at least one row of print nozzles, first & second shift registers where each shift register feeds dot data to a group of nozzles, and wherein each of the groups of the nozzle is interleaved with at least one of the other groups of the nozzles. Nagashima (2005/0104916) disclose an image forming apparatus that forms an image on a recording medium by using coloring materials of at least three colors of cyan, magenta and yellow, wherein: at least one of the cyan and magenta color materials is a coloring material of lower density than the yellow.  Fukazawa et al. (US 9836675) disclose a printing control apparatus that controls printing of a printing area including an overlapping area on which printing is performed by a plurality of scanning operations, a printing data generation section that generates sets of printing data each associated with a corresponding one of the plurality of scanning operations in the overlapping area on the basis of an image data targeted for printing.  The printing data generation section performs correction in accordance with a color density of the overlapping area in the image data.

Communication With The USPTO
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254.  The examiner can normally be reached on M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853